DETAILED ACTION
This office action is in response to Applicant’s submission filed on 9/15/2021. Claims 1 - 12, 15 – 20 are pending in the application.  Claims 1, 15, and 19 are emended. Claims 13, 14 are cancelled. As such, claims 1 - 12, 15 – 20 have been examined. Furthermore, on 11/12/2021, Examiner called the applicant’s attorney of the record Mr. Brantley Shumaker to discuss and get authorization for an informalities that has repeated in the three independent claims (claim 1, line 11, claim 15, and line 13, and claim 19, line 13). The errata is SST where as it should read STT.  Mr. Shumaker gave permission to correct the record accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Brantley Shumaker (Registration No. 56,588) on 11/12/2021.

Please amend the claims 1, 11 and 15 as follows: 
With respect to claim 1, replace:
(Currently Amended) A method implemented using one or more processors, comprising: executing an automated assistant in a default listening state, wherein the automated assistant is executed at least in part on one or more computing devices operated by a user; while in the default listening state, and using a default on-device invocation model, monitoring audio data captured by one or more microphones for one or more of a default set of one or more hot words, wherein detection of one or more of the hot words of the default set triggers transition of the automated assistant from the default listening state into a speech recognition state in which a portion of the audio data or additional audio data is processed using speech-to-text (SST) processing; detecting one or more sensor signals generated by one or more hardware sensors integral with one or more of the computing devices; analyzing the one or more sensor signals to determine an attribute of the user; based on the analyzing, activating a contextual on-device invocation model that is trained to detect an enhanced set of one or more hot words, wherein one or more of the hot words of the enhanced set is not in the default based on the contextual on-device invocation model, monitoring the audio data captured by one or more of the microphones for one or more of the enhanced set of one or more hot words, wherein detection of one or more of the hot words of the enhanced set triggers the 
With 
(Currently Amended) A method implemented using one or more processors, comprising: executing an automated assistant in a default listening state, wherein the automated assistant is executed at least in part on one or more computing devices operated by a user; while in the default listening state, and using a default on-device invocation model, monitoring audio data captured by one or more microphones for one or more of a default set of one or more hot words, wherein detection of one or more of the hot words of the default set triggers transition of the automated assistant from the default listening state into a speech recognition state in which a portion of the audio data or additional audio data is processed using speech-to-text (STT) processing; detecting one or more sensor signals generated by one or more hardware sensors integral with one or more of the computing devices; analyzing the one or more sensor signals to determine an attribute of the user; based on the analyzing, activating a contextual on-device invocation model that is trained to detect an enhanced set of one or more hot words, wherein one or more of the hot words of the enhanced set is not in the default based on the contextual on-device invocation model, monitoring the audio data captured by one or more of the microphones for one or more of the enhanced set of one or more hot words, wherein 

With respect to claim 11, replace:
(Currently Amended) A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to execute an automated assistant in a default listening state, wherein the automated assistant is executed at least in part on one or more computing devices operated by a user; while in the default listening state, and using a default on-device invocation model, monitor  audio data captured by one or more microphones for one or more of a default set of one or more hot words, wherein detection of one or more of the hot words of the default set triggers transition of the automated assistant from the default listening state into a speech recognition state in which a portion of the audio data or additional audio data is processed using speech-to-text (SST) processing; detect one or more sensor signals generated by one or more hardware sensors integral with one or more of the computing devices; analyze the one or more sensor signals to determine an attribute of the user; based on the analysis, activate 
With
(Currently Amended) A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to execute an automated assistant in a default listening state, wherein the automated assistant is executed at least in part on one or more computing devices operated by a user; while in the default listening state, and using a default on-device invocation model, monitor  audio data captured by one or more microphones for one or more of a default set of one or more hot words, wherein detection of one or more of the hot words of the default set triggers transition of the automated assistant from the default listening state into a speech recognition state in which a portion of the audio data or additional STT) processing; detect one or more sensor signals generated by one or more hardware sensors integral with one or more of the computing devices; analyze the one or more sensor signals to determine an attribute of the user; based on the analysis, activate a contextual on-device invocation model that is trained to detect an enhanced set of one or more hot words, wherein one or more of the hot words of the enhanced set is not in the default set  based on the contextual on-device invocation model, monitor  the audio data captured by one or more of the microphones for one or more of the enhanced set of one or more hot words, wherein detection of one or more of the hot words of the enhanced set triggers the automated assistant to transition from the default listening state to the speech recognition state  without requiring detection of one or more Page 4 of 9Patent Application No. 16/618,681 Attorney Docket No. ZS202-19864 Response to 06/28/2021 Office Action of the hot words of the default set.  

With respect to claim 15, replace:
15. (Currently Amended) At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: executing an automated assistant in a default listening state, wherein the automated assistant is executed at least in part on one or more computing devices operated by a user; while in the default listening state, and using a default on-device invocation model, 
With
(Currently Amended) At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by STT) processing; detecting one or more sensor signals generated by one or more hardware sensors integral with one or more of the computing devices; Page 5 of 9Patent Application No. 16/618,681 Attorney Docket No. ZS202-19864 Response to 06/28/2021 Office Action analyzing the one or more sensor signals to determine an attribute of the user; based on the analyzing, activating a contextual on-device invocation model that is trained to detect an enhanced set of one or more hot words, wherein one or more of the hot words of the enhanced set is not in the default set  based on the contextual on-device invocation model, monitoring the audio data captured by one or more of the microphones for one or more of the enhanced set of one or more hot words, wherein detection of one or more of the hot words of the enhanced set triggers the automated assistant to transition from the default listening state to the 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US18/47281, filed on 8/21/2018.

Drawings
The drawing filed on 12/2/2019 have been accepted and considered by the examiner.
Response to Arguments
The response filed on 9/15/2021 has been correspondingly accepted and considered in this Office Action. Claims 1 - 12, 15 – 20 have been examined.

Allowable Subject Matter
The following is an examiner’s statement for reasons for allowance:
Amended claim 1, is recited here for reference and discussion only:
“A method implemented using one or more processors, comprising: executing an automated assistant in a default listening state, wherein the automated assistant is executed at least in part on one or more computing devices operated by a user; while in the default listening state, and using a default on-device invocation model, monitoring audio data captured by one or more microphones for one or more of a default set of one or more hot words, wherein detection of one or more of the hot words of the default set triggers transition of the automated in which a portion of the audio data or additional audio data is processed using speech-to-text (STT) processing; detecting one or more sensor signals generated by one or more hardware sensors integral with one or more of the computing devices; analyzing the one or more sensor signals to determine an attribute of the user; based on the analyzing, activating a contextual on-device invocation model that is trained to detect an enhanced set of one or more hot words, wherein one or more of the hot words of the enhanced set is not in the default set ; and based on the contextual on-device invocation model, monitoring the audio data captured by one or more of the microphones for one or more of the enhanced set of one or more hot words, wherein detection of one or more of the hot words of the enhanced set triggers the automated assistant to transition from the default listening state to the speech recognition state  without requiring detection of one or more of the hot words of the default set.”

Adamek et al. (U.S. Patent Application: 20150053779A1) teaches Par. 0070:” In one example of a thermostat responding to a natural language voice message, a user may issue one or more natural language voice messages to the thermostat 22 via the microphone 28 when the user is in the vicinity of the thermostat 22. The thermostat 22 may receive the natural language voice message, translate the voice message to a command understandable by the thermostat 22. perform an action in response to the command, and/or respond to the received voice message with one or more of a natural language text based message, an audible natural language message as interpreted with text-to-voice voice recognition software, and/or a predetermined video message.”, and Par. 0103:” Other actions the thermostat 22 may take in response to identifying a trigger phrase may include, but are not limited to, initiating 
Weng et al. (U.S. Patent Application: 20170116986A1) teaches Par. 0006:” A model for voice characteristics related to gender, age, region/accent, and pitch, is used to make conversation more efficient and meaningful. The speaker model for any single speaker is adapted over the time so that the model reflects the current status of the speaker…. For example, a sudden change in the characteristics of a user due to cold should not be used for adapting his or her long term voice prints, but rather be used for conversation with comforting messages to fulfill the goal with emotional caring for the user. A specific caring and soft tone may be selected for the output speech, instead of an emotionless tone.”, and Par. 0012:” In one embodiment, an HCI system that performs authentication and access control based on a hierarchy of users has been developed. The HCI system includes at least one user input interface, at least one output interface, an automated device, and a control system operatively connected to the at least one user input interface, the at least one output interface, and the automated device. The control system is configured to receive a series of spoken inputs from a user with the at least one input interface, identify the user 
Argyropoulos et al. (U.S. Patent: 10586534B1) teaches Col. 13, lines 24- 43:” If the ERLE (defined by Eq. (3)) drops below a threshold “ERLE THRESH” the decision made in Eq. (11) may be bypassed. The flag wake-word accept/reject flag may be equal to zero otherwise pass the flag as is. This condition is introduced to ensure that a false rejection rate does not degrade when a near-end user tries to activate the device. When a near-end user issues a command, the ERLE is expected to drop abruptly since this corresponds to a DT condition” In the example implementation algorithm above, the proposed use of the “ERLE_FLAG” (e.g., the wake-word accept/reject flag) of Eq. (14) is:
IF WAKE-WORD==DETECTED AND ERLE_FLAG==TRUE (for more than 50% of the time interval [wwEndTime−0.5*(wwEndTime−wwStartTime), wwEndTime]) THEN IGNORE WAKE-WORD
ELSE IF WAKE-WORD==DETECTED AND ERIE_FLAG==FALSE (for more than 50% of the time interval [wwEndTime−0.5*(wwEndTime−wwStartTime), wwEndTime]) THEN ACCEPT WAKE-WORD.

The essence of the application at hand is the dynamically (contextual on-device invocation) activating of a particular (non-default) hot word based on the detection of sensor signal which determine an attribute of the user, where the given user is associated with a particular hot word and the device would activate such hot words if they are being voiced by the user. The closest teaching(s) to the currently claimed invention were the references cited supra and none teach the claimed limitation as recited above.
Independent claims 15 and 19 are mirrored claims and recite the same limitations as claim 1. Claim 15’s limitation that causes the same reason for allowance is “activate a contextual on-device invocation model that is trained to detect an enhanced set of one or more hot words, wherein one or more of the hot words of the enhanced set is not in the default set, and wherein detection of one or more of the hot words of the enhanced set triggers the automated assistant to transition from the default listening state to the speech recognition state without 
Claim 19 also has the same exact language as in claim 1, in its claim as:” activating a contextual on-device invocation model that is trained to detect an enhanced set of one or more hot words, wherein one or more of the hot words of the enhanced set is not in the default set and wherein detection of one or more of the hot words of the enhanced set triggers the automated assistant to transition from the default listening state to the speech recognition state without requiring detection of one or more of the hot words of the default set”. Therefore claim 19 is also allowable for substantially the same reason as claim 1.
Consequently, independent claims 1, 15, and 19 are allowable over the prior art of record as demonstrated supra.
Similarly, dependent claims 2- 12, 16-18, and 20 further limit allowable independent claims 1, 15, and 19 respectively and thus said claims are found allowable over the prior art of record by virtue of their dependency. As such claims 1 – 12, 15 – 20 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Choi et al. (U.S. Patent Application: 20180173494 A1) teaches Par. 0114:” As another example, when the speech recognition apparatus 100 is located in the vehicle, the speech recognition apparatus 100 may determine words associated with an electronic apparatus that the speech recognition apparatus 100 may control in the vehicle or a function of the electronic apparatus as activation words. The speech recognition apparatus 100 may determine different activation words even when the location of the speech recognition apparatus 100 in the vehicle changes or a characteristic of a user of the speech recognition apparatus 100 changes.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656